DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 13, 2022 is acknowledged.  Applicant's election with traverse of Species I in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that Species I and Species II are not patentably distinct.  This is not found persuasive because Species II requires a second power actuator for shifting the state of a second mechanism, and Species I only requires a single first power actuator for shifting the state of a first mechanism.  Specifically, the species include distinct structure and operation, and therefore, are patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both a cable and an arrow in Figures 7B and 7C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110C, 170C, and 120”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-11 are objected to because of the following informalities:  
In regards to claim 8, the claim should read as follows after the preamble: “further comprising a drive gear that is a power release gear, such that rotation of the drive gear from a first position to a second position shifts a latch release mechanism for shifting the mechanism from its first state into its second state.”
In regards to claim 9, line 5, the phrase “is parallel” should be changed to “is generally parallel.”
In regards to claim 10, line 3, the phrase “plate comprising” should be changed to “plate and comprising.”
In regards to claim 11, line 2, the phrase “drive pinion is parallel” should be changed to “pinion gear is generally parallel.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, the relationship between the “ECU/actuator assembly” and the control unit of claim 1 is unclear from the claim language.  It is understood from Paragraph 60 of the specification that the ECU/actuator assembly is part of the control unit, and will be examined as such.
Claim 8 recites the limitations "the drive gear" in line 1, “its first position” in line 2, “its second position” in line 2, “the latch mechanism” in line 3, “its latched position” in line 3, and “its released state” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, the relationship between the “latch mechanism” of claim 8 and the “mechanism” of claim 1 is unclear from the claim language.  It is understood from the specification that the “latch mechanism” of claim 8 is equivalent to the “mechanism” of claim 1, and will be examined as such.  The relationship between the “latched state” and the “released state” of the latch mechanism of claim 8 and the “first state” and the “second state” of the mechanism of claim 1 is unclear from the claim language.  It is understood from the specification that the “latched state” is equivalent to the “first state” and that the “released state” is equivalent to the “second state,” and will be examined as such.  See claim objections above.
In regards to claim 9, it is unclear how the rotary axis of the pinion gear is exactly parallel to the axis of the pawl, when the specification states in Paragraph 62 that the axes are generally parallel to one another.  For examination purposes, the claim will be examined as reciting that the axes are generally parallel to one another.  See claim objection above.
In regards to claim 10, the phrase “an electric motor secured to the carrier plate comprising a motor shaft” suggests that the carrier plate comprises the motor shaft, when it is understood from the specification that the electric motor includes the motor shaft and will be examined as such.  See claim objection above.
In regards to claim 11, the relationship between the “drive pinion” of claim 11 and the “pinion gear” in claim 5 is unclear from the claim language.  It is understood from the specification that the “drive pinion” of claim 11 is equivalent to the “pinion gear” of claim 5, and will be examined as such.  See claim objection above.
In regards to claim 11, it is unclear how the axis of the pinion gear is exactly parallel to the axis of the drive gear, when the specification states in Paragraph 62 that the axes are generally parallel to one another.  For examination purposes, the claim will be examined as reciting that the axes are generally parallel to one another.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vige et al. (US-6371537).
In regards to claim 1, Vige et al. discloses a closure latch assembly, comprising: a latch module 10, 41, 42 including a mechanism 13, 20 operable in a first state (position in which bolt 13 is engaged with the striker, Col. 2, lines 57-59) and a second state (position in which bolt 13 is disengaged with striker, Col. 2, lines 57-59); an actuator module 30 including a power actuator 33, 34, 35, 36 for shifting the mechanism from its first state into its second state (Col. 3, lines 28-31), and a control unit 31, 32, 51 for controlling actuation of the power actuator; and an attachment arrangement 55 for securing the actuator module to the latch module.
In regards to claim 2, Vige et al. discloses that the actuator module includes an ECU/actuator assembly (the control unit is in the form of an ECU/actuator assembly, Col. 3, lines 21-27) and an ECU cover 60.
In regards to claim 3, Vige et al. discloses that the ECU/actuator assembly includes a housing plate (wall of component 50 having sections 53a and 54a, Figure 3), and wherein the control unit is molded to the housing plate (molded to the housing plate via plate 51, ).  Although Vige et al. does not specifically disclose that the control unit is at least partially over-molded on the housing plate, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated.  Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Thus since Vige et al. discloses the same final product as applicant, the claimed limitations are met.  
In regards to claim 7, Vige et al. discloses that the actuator module includes a housing plate 53a having a first side (see Figure 3 below) facing the latch module and an opposite second side (see Figure 3 below), and having a port (see Figure 3 below) extending from the first side to the opposite second side; and the power actuator includes an electric motor 33 provided on the opposite second side, the electric motor having a motor shaft extending through the port (apparent shaft connected to gear 34, Figures 1 and 4).

    PNG
    media_image1.png
    748
    955
    media_image1.png
    Greyscale

In regards to claim 8, Vige et al. discloses a drive gear 35 that is a power release gear, such that rotation of the drive gear from a first position to a second position shifts a latch release mechanism 24 for shifting the mechanism from its first state into its second state (Col. 3, lines 5-31).
In regards to claim 9, Vige et al. discloses that the mechanism in the latch module is a latch mechanism having a ratchet 13 and a pawl 20, wherein the pawl is operable in a ratchet holding position (Figure 1) to hold the ratchet in a striker capture position (Figure 1) and is operable in a ratchet releasing position to permit the ratchet to move to a striker release position (Col. 2, line 57 – Col. 3, line 31).
In regards to claim 20, Vige et al. discloses a closure latch assembly, comprising: a latch module 10, 41, 42 including a mechanism 13, 20 operable in a first state (position in which bolt 13 is engaged with the striker, Col. 2, lines 57-59) and a second state (position in which bolt 13 is disengaged with striker, Col. 2, lines 57-59); an actuator module 30 comprising: a housing plate 53a comprising a first side (see Figure 3 on Page 8 of the current Office Action) facing the latch module and an opposite second side (see Figure 3 on Page 8 of the current Office Action), and a port (see Figure 3 on Page 8 of the current Office Action) extending from the first side through to the opposite second side (Figure 3); a power actuator 33 provided on the opposite second side (Figure 4) and comprising a motor shaft (apparent shaft connected to gear 34, Figures 1 and 4) extending through the port, the power actuator for shifting the mechanism from its first state into its second state (Col. 3, lines 28-31); and a control unit 32 provided on the opposite second side for controlling actuation of the power actuator (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vige et al. (US-6371537) in view of Margheritti et al. (US-9353556).  Vige et al. discloses the closure latch assembly as applied to claims 1-3 above, with the control unit including a circuit (Figure 1) having an electrical connector (portions extending down from the circuit in Figure 1), and the control unit and the power actuator being part of a common assembly (Figure 1), but fails to specify that the circuit is on a printed circuit board.  Margheritti et al. teaches a closure latch assembly including a printed circuit board 7 on which a control circuit for an actuator 5 is located (Col. 3, lines 51-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include the circuit of Vige et al. on a printed circuit board so as to provide a compact design and aid in ease of assembly of the circuit within the actuator module.
Claim(s) 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vige et al. (US-6371537) in view of Margheritti et al. (US-9353556) as applied to claim 4 above, and further in view of Ito et al. (US-9689183).
In regards to claim 5, Vige et al. discloses that the power actuator includes a carrier plate 53a secured to the housing plate, an electric motor 33 secured to the carrier plate and driving a pinion gear 34, a drive gear 36 rotatably mounted to the carrier plate (rotatably mounted via component 54b and the body of component 50, Figure 4) and meshed with the pinion gear.  Vige et al. fails to disclose a gear stop bumper secured to the carrier plate.  Ito et al. teaches a gear stop bumper 46 secured to a component 12 to cooperate with a gear 43.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a gear stop bumper in Vige et al. to limit a rotation of one of the gears.
In regards to claim 6, Vige et al. discloses that the drive gear includes an actuation feature (shaft connecting drive gear 36 to gear 35 such that they rotate simultaneously, Figure 4) configured for operable communication with the mechanism within the latch module (operable communication via gear 35), such that rotation of the drive gear from a first position to a second position via energization of the electric motor results in shifting of the mechanism from its first state into its second state (Col. 3, line 5-41 and Col. 4, lines 61-65).
In regards to claim 10, Vige et al. discloses that the power actuator includes a carrier plate 35a secured to the housing plate, an electric motor 33 secured to the carrier plate (Figure 4) and comprising a motor shaft (apparent shaft connected to gear 34, Figures 1 and 4) extending through a port (see Figure 3 on Page 8 of the current Office Action) in the housing plate (within the confines of the housing plate, Figure 3) and driving a drive pinion 34, a drive gear 36 rotatably mounted to the carrier plate (rotatably mounted via component 54b and the body of component 50, Figure 4) and meshed with the drive pinion.  Vige et al. fails to disclose a gear stop bumper secured to the carrier plate.  Ito et al. teaches a gear stop bumper 46 secured to a component 12 to cooperate with a gear 43.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a gear stop bumper in Vige et al. to limit a rotation of one of the gears.
In regards to claim 11, Vige et al. discloses that an axis of the pinion gear is generally parallel to an axis of the drive gear (Figure 1).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vige et al. (US-6371537) in view of Margheritti et al. (US-9353556), and further in view of Ito et al. (US-9689183), as applied to claims 5, 6, 10, and 11, and further in view of Dupont et al. (US-6349983).  Vige et al. in view of Margheritti et al. and further in view of Ito et al. teaches the closure latch assembly as applied to claims 1-5 and 11, but fails to specify that the drive gear is a helical gear.  Dupont et al. teaches a drive gear 22 that is helical (apparent from Figure 5) and driven for rotation by a motor 16 via various gears 17, 18, and 19.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the drive gear is helical, since it is known in the art to utilize various types of gears to transfer rotation from a motor to another component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 15, 2022